BRANNON, PRESIDENT,

(dissenting) :

I cannot agree that before the exemption can be claimed against a deed of trust the property must have'been set apart as exempt under prior execution or other judicial process. I assert that it may be claimed though there has been no prior judicial writ. I can not think that it was ever intended to give an exemption against an execution and none against a deed of trust. A deed of trust deprives a family of its absolute necessaries as well as an execution; does the very thing which the constitution says shall not be done. The constitution says that a party may hold personal property of the value of $200.00 “exempt from forced sale.” Any writ or deed of trust by force of which the parent may lose the property is a “forced sale” under the constitution. What the difference? Both deprive the parent of the property. It is “process” under eh. 41, sec. 23, code, declaring that a parent may hold personal property of *488$200.00 value exempt from “execution or other process.” “Other process” besides execution .is here allowed. What “other process” ? I say anything under which, by law, a sale may be made. The constitution gives exemption from any “forced sale,” and we must give- the code section a construction which will not violate the constitution; which will not be a rigid construction narrowing the effect of the constitution. That would be contrary to the fixed rule giving very liberal construction to those exemption laws in favor of the poor debtor. And another rule, that we must give a statute made to carry out a right under the constitution such a construction as will effectuate the full right conferred by the constitution. The code, ch. 71, see. 6', declares void any deed of trust on “property which has been set apart as exempt from distress or levy under the twenty-third section of the forty-first chapter.”
That section 23 simply declares what the constitution declares, that is, the exemption right. It means what' the law sets apart; if not that, it is satisfied, if at any moment before actual sale the parent sets apart the property claimed. Moran v. Clark, 30 W. Va. 359, does not apply in- this ease. It holds that a sale of a homestead under deed of trust is not a “forced sale” under the constitution. I doubt; but no statute prohibited a deed of trust on a homestead; whereas, as to personal property, statute prohibits a deed of trust. That case dealt not with a statute declaring a deed of trust void, as in this case. Code ch. 133, see. 1, gives injunction against “the sale of property set apart as exempt in ca.se of husband, under chapter 41.” Any sale under any legal procedure. Just so it be set apart before sale under the broad declaration of exemption by see. 23.
It is suggested that the constitution gives power to the Legislature to pass regulations upon the subject. That does not give the power to invade or impair the right. And we must not construe the statutes as so doing.